—Appeal by the defendant from a resentence of the County Court, Nassau County (Jaeger, J.), imposed November 19, 2008, upon his conviction of manslaughter in the first degree, upon his plea of guilty, imposed August 18, 2003.
Ordered that the resentence is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has not, nor could he have, raised any nonfrivolous issues in his supplemental pro se brief. Dillon, J.P., Santucci, Dickerson and Chambers, JJ., concur.